DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendment filed on February 1, 2022. 
Claims 1-20 are currently pending and have been examined.
This action is made FINAL.
The examiner would like to note that this application is being handled by examiner Christine Huynh.

Response to Amendment
The amendment filed February 1, 2022 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the specifications and claims have overcome the objections and 35 USC 112(b) rejection set forth in the Non-Final Office Action mailed January 5, 2022. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8, 12, and 19 in view of Murray and Julian have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The Applicant’s amendments with respect to claims 1, 8, 12, and 19 has overcome the 35 U.S.C. 103 rejection, so upon further consideration, a new ground(s) of rejection is made for claims 1, 8, 
Applicant's arguments with respect to claims 2-7, 9-11, 13-18, and 20 in view of Murray, Julian, and Oh have been fully considered, but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The applicants amendments to the independent claims called for further search and consideration, so upon further consideration, a new ground(s) of rejection is made for claims 2-7, 9-11, 13-18, and 20 in view of Murray and Kim et al. “Vehicle Path Prediction Using Yaw Acceleration for Adaptive Cruise Control” and Oh. See detailed rejection below. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 8, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murray (US 20180281814 A1) in view of Kim et al. “Vehicle Path Prediction Using Yaw Acceleration for Adaptive Cruise Control”. 
Regarding claims 1, 8, 12, and 19: 
With respect to claims 1 and 19, Murray teaches: 
determining a distance between an object and a vehicle; (“detecting one or more objects in the vicinity of the vehicle, with which the vehicle might collide.” [0023], “in determining whether or not the predicted future path of the vehicle 1 will intersect with the position of another vehicle, the current speed, acceleration, and direction of the other vehicle may be taken into account to determine the likely future position of the other vehicle.” [0085]. If the position of the vehicle and the position of another vehicle of object is known, then the distance between them is known)
Murray does not teach but Kim teaches: 
selecting a path estimation methodology from a plurality of path estimation methodologies based at least in part on a distance between the vehicle and the object, each of the path estimation methodologies being configured to estimate a path originating at the vehicle; (“Fig. 4 compares the conventional method and proposed method with regard to vehicle trajectory prediction. The blue dash-dot and red dash lines represent the predicted vehicle trajectories of the previous and the proposed methods. Owing to the use of the curvature rate in the proposed method, the prediction performance of the vehicle trajectory can be improved.” (Section III, part B, para. 2), “research on ADASs can be classified in two types: lateral control and longitudinal control. The aim of lateral control is generally to maintain the vehicle inside the intended lane [2], [3]. Longitudinal control seeks to maintain an appropriate distance between the preceding ]. With regard to longitudinal control, adaptive cruise control (ACC) is the ability to maintain a preset velocity and safe distance from a preceding vehicle [6], [7].” (Section I, para. 1)
activating at least one advanced driver assistance systems ADAS action in response to determining that the object intersects the estimated path of the selected path estimation methodology; (“Longitudinal control seeks to maintain an appropriate distance between the preceding vehicle and controlled vehicle for avoiding collisions [4], [5]… ACC is a common and well-known ADAS in automotive industries. In general, an ACC-equipped vehicle detects the presence of a preceding vehicle and measures the relative distance and velocity using a radar sensor. The ACC system automatically adjusts the vehicle velocity to maintain a preset relative distance between the ego and preceding vehicles when the present position of the preceding vehicle is in the present driving lane of the ego vehicle; i.e., the preceding vehicle is selected as the closest in-path vehicle (CIPV).” (Section I, para. 1-2) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Murray’s vehicle path prediction and Kim’s ADAS because (“The path prediction performance of the ego vehicle was improved in the proposed method by using radar and IMU sensors for the ACC” See Kim (Section VII, para. 1). 

With respect to claim 12, Murray teaches: 
a memory, a processor, and at least one input configured to receive sensor outputs from a plurality of sensors including a vehicle yaw sensor, at least one speed sensor and a plurality of cameras; (“The vehicle 1 has a processor (which may comprise a single processing unit, or a number of connected processing units), and is also equipped with a plurality of vehicle sensors.” [0033], “The vehicle sensors also include a yaw rate sensor.” [0037], “The vehicle sensors speed sensor to determine the current speed of the vehicle 1.” [0034], “a lane detection arrangement may include one or more cameras which are positioned to capture images of the region around the vehicle 1” [0038])
Murray does not teach, but Kim teaches: 
the memory storing an advanced driver assistance systems (ADAS) including an object detection system and a path estimation system, the ADAS being configured to select a path estimation methodology form a plurality of path estimation methodologies in response to the object detection system detecting an object and estimating a path using the selected path estimation methodology, each of the path estimation methodologies being configured to estimate the corresponding path originating at the vehicle, wherein the detection is based at least in part on a distance between the vehicle and the detected object; (“Fig. 4 compares the conventional method and proposed method with regard to vehicle trajectory prediction. The blue dash-dot and red dash lines represent the predicted vehicle trajectories of the previous and the proposed methods. Owing to the use of the curvature rate in the proposed method, the prediction performance of the vehicle trajectory can be improved.” (Section III, part B, para. 2), “research on ADASs can be classified in two types: lateral control and longitudinal control. The aim of lateral control is generally to maintain the vehicle inside the intended lane [2], [3]. Longitudinal control seeks to maintain an appropriate distance between the preceding vehicle and controlled vehicle for avoiding collisions [4], [5]. With regard to longitudinal control, adaptive cruise control (ACC) is the ability to maintain a preset velocity and safe distance from a preceding vehicle [6], [7].” (Section I, para. 1), “ACC is a common and well-known ADAS in automotive industries. In general, an ACC-equipped vehicle detects the presence of a preceding vehicle and measures the relative distance and velocity using a radar sensor. The ACC system automatically adjusts the vehicle velocity to maintain a preset relative distance between the ego and preceding vehicles when the present position of the preceding vehicle is in the present driving lane of the ego vehicle; i.e., the preceding vehicle is selected as the closest in-path vehicle (CIPV).” (Section I, para. 1-2)) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Murray’s vehicle path prediction and Kim’s ADAS because (“The path prediction performance of the ego vehicle was improved in the proposed method by using radar and IMU sensors for the ACC” See Kim (Section VII, para. 1). 

With respect to claim 8, Murray in combination with Kim, as shown in the rejection above, discloses the limitations of claim 1.
The combination of Murray and Kim teaches a vehicle path prediction system using ADAS of claim 1. Murray further teaches wherein selecting the path estimation methodology from the plurality of path estimation methodologies based at least in part on the distance between the vehicle and the object includes selecting the path estimation methodology based at least in part on the distance between the vehicle and the object and on a rate of travel of at least one of the vehicle and the object; (“the path prediction module predicts that, during the first and second phases of motion 8, 9 (i.e. before the driver takes corrective action), the predicted path of the vehicle 1 will intersect with the position of the further vehicle 14. It should be understood that, in determining whether or not the predicted future path of the vehicle 1 will intersect with the position of another vehicle, the current speed, acceleration, and direction of the other vehicle may be taken into account to determine the likely future position of the other vehicle.” [0085])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Murray’s vehicle path prediction and Kim’s ADAS because (“The . 

Claims 2-7, 9-11, 13-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murray (US 20180281814 A1) in view of Kim et al. “Vehicle Path Prediction Using Yaw Acceleration for Adaptive Cruise Control” in further view of Oh et al. (US 20180174459 A1).
Regarding claims 2-7, 9-11, 13-18, and 20: 
With respect to claims 2, 3, and 20, Murray in combination with Kim, as shown in the rejection above, discloses the limitations of claims 1, 12, and 19. 
The combination of Murray and Kim teaches a vehicle path prediction system using ADAS of claims 1, 12, and 19. Murray further teaches wherein selecting the path estimation methodology from the plurality of path estimation methodologies comprises comparing the determined distance to a distance threshold and selecting a first path estimation methodology in response to the determined distance being less than or equal to the distance threshold; (“provides a method of predicting a future path of a vehicle, comprising the steps of: sensing a speed, and direction, and yaw rate of the vehicle; sensing a steering angle of the vehicle; sensing a driving lane near the vehicle, or along which the vehicle is being driven; calculating a first path prediction, for a first period of time following the current time… calculating a second path prediction, for a second period of time, at least some of which is later than the first period of time… calculating a third path prediction, for a third period of time, at least some of which is later than the second period of time” [0006], “in determining whether or not the predicted future path of the vehicle 1 will intersect with the position of another vehicle, the current speed, acceleration, and direction of the other vehicle may be taken into account to determine the likely future position of the other vehicle.” [0085]) 
a distance of the subject vehicle from the preceding vehicle is less than a second threshold” [0010]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Murray’s vehicle path prediction and Kim’s ADAS with Oh’s threshold because (“the controller 40 may be configured to calculate a trajectory of the preceding vehicle based on the driving speed and the yaw rate of the subject vehicle and the relative position of the preceding vehicle with respect to the subject vehicle, and generate a driving path… Once the driving path is generated, the vehicle may be controlled to be driven within the generated driving path. In other words, using a LKAS and HDAS system, the controller may be configured to operate the vehicle to remain within the generated driving path, thus improving driving safety.” See Oh [0006]). 

With respect to claims 3 and 14, Murray in combination with Kim in combination with Oh, as shown in the rejection above, discloses the limitations of claims 2 and 13. 
The combination of Murray, Kim, and Oh teaches a vehicle path prediction system using ADAS and threshold values of claims 2 and 13. Murray further teaches wherein the first path estimation methodology is a yaw rate only prediction methodology; (“during the first phase, the vehicle 1 will continue on a path at its current speed, or that the vehicle 1 will continue on a path at its current acceleration, and that the current yaw rate of the vehicle 1 will continue, or that the current rate of change of the yaw rate of the vehicle 1 will continue.” [0046]) 

With respect to claims 4 and 15, Murray in combination with Kim, as shown in the rejection above, discloses the limitations of claims 1 and 12. 
The combination of Murray and Kim teaches a vehicle path prediction system using ADAS of claims 1 and 12. Murray further teaches wherein selecting the path estimation methodology from the plurality of path estimation methodologies comprises comparing the determined distance to a distance threshold and selecting a second path estimation methodology in response to the determined distance being greater than the distance threshold; (“provides a method of predicting a future path of a vehicle, comprising the steps of: sensing a speed, and direction, and yaw rate of the vehicle; sensing a steering angle of the vehicle; sensing a driving lane near the vehicle, or along which the vehicle is being driven; calculating a first path prediction, for a first period of time following the current time… calculating a second path prediction, for a second period of time, at least some of which is later than the first period of time… calculating a third path prediction, for a third period of time, at least some of which is later than the second period of time” [0006], “in determining whether or not the predicted future path of the vehicle 1 will intersect with the position of another vehicle, the current speed, acceleration, and direction of the other vehicle may be taken into account to determine the likely future position of the other vehicle.” [0085])
However, Murray does not teach comparing the determined distance to a distance threshold which the determined distance is greater than the distance threshold but Oh teaches (“the controller may be configured to generate the driving path of the subject vehicle using the average value (c) of the heading angles and the average value (d) of the locations when the speed of the subject vehicle is less than or equal to a first threshold and a distance of the subject vehicle from the preceding vehicle is greater than or equal to a second threshold.” [0010]). 
thus improving driving safety.” See Oh [0006]). 

With respect to claims 5 and 16, Murray in combination with Kim in combination with Oh, as shown in the rejection above, discloses the limitations of claims 4 and 15.  
The combination of Murray, Kim, and Oh teaches a vehicle path prediction system using ADAS and threshold values of claims 4 and 15. Murray further teaches wherein the second path estimation methodology estimates a vehicle path based on a combination of vehicle yaw rate and at least one of an additional sensor output and a vehicle location; (“the trajectory of the vehicle 1 during the second phase is calculated based on the combination of the current steering action of the vehicle 1, and the current yaw rate of the vehicle.” [0054], “The vehicle sensors further include a steering angle sensor, to detect a current angle of steering of the vehicle. This may include one or more sensors to determine the angle at which the steering wheel of the vehicle is set, and may alternatively, or in addition, include sensors to determine the angle at which wheels of the vehicle that are involved in steering” [0036], “in addition, the speed sensor may comprise a positioning system such as a GPS system, which measures the rate of travel of the vehicle 1 more directly.” [0034]) 

With respect to claim 6, Murray in combination with Kim in combination with Oh, as shown in the rejection above, discloses the limitations of claim 5.
The combination of Murray, Kim, and Oh teaches a vehicle path prediction system using ADAS and threshold values of claim 5. Murray further teaches wherein the at least one of the additional sensor output and the vehicle location is the additional sensor output, and the additional sensor output comprises at least one of an output of a lane detection system, camera, radar/LIDAR, and GPS; (“vehicle 1 includes a lane detection arrangement, to detect a driving lane in the vicinity of the vehicle 1. As is known in the art, a lane detection arrangement may include one or more cameras which are positioned to capture images of the region around the vehicle 1.” [0038], “the lane detection arrangement may use other sensors such as infra-red sensors, or radar or lidar arrangements.” [0041], “the speed sensor may comprise a positioning system such as a GPS system, which measures the rate of travel of the vehicle 1 more directly.” [0034]) 

With respect to claim 7, Murray in combination with Kim in combination with Oh, as shown in the rejection above, discloses the limitations of claim 5.
The combination of Murray, Kim, and Oh teaches a vehicle path prediction system using ADAS and threshold values of claim 5. Murray further teaches wherein the at least one of the additional sensor output and the vehicle location includes a geographic vehicle location; (“the speed sensor may comprise a positioning system such as a GPS system, which measures the rate of travel of the vehicle 1 more directly.” [0034], A GPS system utilizes geographic information, thus the geographic vehicle location is known) 

With respect to claim 9, Murray in combination with Kim, as shown in the rejection above, discloses the limitations of claim 1.
The combination of Murray and Kim teaches a vehicle path prediction system using ADAS of claim 1. Murray further teaches wherein selecting the path estimation methodology from the plurality of path estimation methodologies comprises comparing the determined distance to a distance threshold with the distance threshold being a single threshold; (“provides a method of predicting a future path of a vehicle, comprising the steps of: sensing a speed, and direction, and yaw rate of the vehicle; sensing a steering angle of the vehicle; sensing a driving lane near the vehicle, or along which the vehicle is being driven; calculating a first path prediction, for a first period of time following the current time… calculating a second path prediction, for a second period of time, at least some of which is later than the first period of time… calculating a third path prediction, for a third period of time, at least some of which is later than the second period of time” [0006], “in determining whether or not the predicted future path of the vehicle 1 will intersect with the position of another vehicle, the current speed, acceleration, and direction of the other vehicle may be taken into account to determine the likely future position of the other vehicle.” [0085])
However, Murray does not teach a distance threshold being a single threshold but Oh teaches (“For example, when the speed of the subject vehicle is less than or equal to a first threshold (e.g., 30 kph) and a distance of the subject vehicle from the preceding vehicle is less than a second threshold (e.g., 60˜70 m)” [0035]) which while does not explicitly teach a single threshold value, teaches both a threshold value being a single value, (“30 kph” see e.g. [0035]), and a threshold value being a range of numbers (“60˜70 m” see e.g. [0035]). Thus, it would have been obvious to a person of ordinary skill in the art to set the distance threshold to a single threshold in an attempt to provide an improved system or method, as a person with ordinary skill has good reason to pursue the known options within his or 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Murray’s vehicle path prediction and Kim’s ADAS with Oh’s threshold because (“the controller 40 may be configured to calculate a trajectory of the preceding vehicle based on the driving speed and the yaw rate of the subject vehicle and the relative position of the preceding vehicle with respect to the subject vehicle, and generate a driving path… Once the driving path is generated, the vehicle may be controlled to be driven within the generated driving path. In other words, using a LKAS and HDAS system, the controller may be configured to operate the vehicle to remain within the generated driving path, thus improving driving safety.” See Oh [0006]). 

With respect to claim 10, Murray in combination with Kim, as shown in the rejection above, discloses the limitations of claim 1.
The combination of Murray and Kim teaches a vehicle path prediction system using ADAS of claim 1. Murray further teaches wherein selecting the path estimation methodology from the plurality of path estimation methodologies comprises comparing the determined distance to a distance threshold with the distance threshold being at least partially dependent upon a rate of speed of the vehicle; (“provides a method of predicting a future path of a vehicle, comprising the steps of: sensing a speed, and direction, and yaw rate of the vehicle; sensing a steering angle of the vehicle; sensing a driving lane near the vehicle, or along which the vehicle is being driven; calculating a first path prediction, for a first period of time following the current time… calculating a second path prediction, for a second period of time, at least some of which is later than the first period of time… calculating a third path prediction, for a third period of time, at least some of which is later than the second period of time” [0006], “in determining whether or position of another vehicle, the current speed, acceleration, and direction of the other vehicle may be taken into account to determine the likely future position of the other vehicle.” [0085])
However, Murray does not teach a distance threshold dependent upon a rate of speed, but Oh teaches (“when the speed of the subject vehicle is less than or equal to the first threshold and the distance of the subject vehicle from the preceding vehicle is greater than or equal to the second threshold, the path of the subject vehicle may be generated using the average value (c) of the heading angles and the average value (d) of the locations.” [0036]) which while does not explicitly teach a distant threshold dependent on the rate of speed, teaches the speed and distance threshold being used to determine the path of the vehicle (see e.g. [0036]). In addition, Kim teaches “In general, an ACC-equipped vehicle detects the presence of a preceding vehicle and measures the relative distance and velocity using a radar sensor. The ACC system automatically adjusts the vehicle velocity to maintain a preset relative distance between the ego and preceding vehicles when the present position of the preceding vehicle is in the present driving lane of the ego vehicle; i.e., the preceding vehicle is selected as the closest in-path vehicle (CIPV).” (see e.g. Section I, para. 2), which shows that the ADAS system commonly utilizes distance and speed of a vehicle in correspondence which each other to determine the appropriate vehicle guidance. Thus, it would have been obvious to a person of ordinary skill in the art to use a distance threshold that is dependent on the rate of speed in an attempt to provide an improved system or method, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp. In turn, because the product as claimed has the properties predicted by the prior art, it would have been obvious to make the system using a distance threshold partially dependent on the rate of speed of the vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Murray’s vehicle path prediction and Kim’s ADAS with Oh’s thus improving driving safety.” See Oh [0006]) and (“The path prediction performance of the ego vehicle was improved in the proposed method by using radar and IMU sensors for the ACC” See Kim (Section VII, para. 1).

With respect to claim 11, Murray in combination with Kim in combination with Oh, as shown in the rejection above, discloses the limitations of claim 10.
The combination of Murray, Kim, and Oh teaches a vehicle path prediction system using ADAS and threshold values of claim 10. Murray further teaches wherein selecting the path estimation methodology from the plurality of path estimation methodologies comprises comparing the determined distance to a distance threshold with the distance threshold being at least partially dependent upon a rate of speed of the vehicle, as well as potentially the angle/rate of steering; (“provides a method of predicting a future path of a vehicle, comprising the steps of: sensing a speed, and direction, and yaw rate of the vehicle; sensing a steering angle of the vehicle; sensing a driving lane near the vehicle, or along which the vehicle is being driven; calculating a first path prediction, for a first period of time following the current time… calculating a second path prediction, for a second period of time, at least some of which is later than the first period of time… calculating a third path prediction, for a third period of time, at least some of which is later than the second period of time” [0006], “in determining whether or not the predicted future path of the vehicle 1 will intersect with the position of another vehicle, the current speed, acceleration, and direction of the other vehicle may be taken into account to determine the likely future position of the other vehicle.” [0085])
However, Murray does not teach a distance threshold dependent upon a rate of speed and angle/rate of steering, but Oh teaches (“when the speed of the subject vehicle is less than or equal to the first threshold and the distance of the subject vehicle from the preceding vehicle is greater than or equal to the second threshold, the path of the subject vehicle may be generated using the average value (c) of the heading angles and the average value (d) of the locations.” [0036]) which while Oh does not explicitly teach a distant threshold dependent on the rate of speed, Oh teaches the speed and distance threshold being used to determine the path of the vehicle (see e.g. [0036]) and Murray teaches using the steering angle of the vehicle to calculate a path of the vehicle (see e.g. [0006]). In addition, Kim teaches “In general, an ACC-equipped vehicle detects the presence of a preceding vehicle and measures the relative distance and velocity using a radar sensor. The ACC system automatically adjusts the vehicle velocity to maintain a preset relative distance between the ego and preceding vehicles when the present position of the preceding vehicle is in the present driving lane of the ego vehicle; i.e., the preceding vehicle is selected as the closest in-path vehicle (CIPV).” (see e.g. Section I, para. 2) and “On the other hand, the steering wheel angle, yaw rate, and longitudinal velocity are measured at a fast sampling rate of 1/Tc from IMU sensor… (2) driving path prediction to accurately predict the path of the ego vehicle by using the derivative of the yaw rate; (3) closest in path vehicle (CIPV) identification using the estimated and measured states” (see e.g. Section II, para. 1), which shows that the ADAS system commonly utilizes distance, steering angle, and speed of a vehicle in correspondence which each other to determine the appropriate vehicle guidance. Thus, it would have been obvious to a person of ordinary skill in the art to use a distance threshold that is dependent on the rate of speed and rate of steering in an attempt to provide an improved system or method, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp. In turn, because the product 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Murray’s vehicle path prediction and Kim’s ADAS with Oh’s threshold because (“the controller 40 may be configured to calculate a trajectory of the preceding vehicle based on the driving speed and the yaw rate of the subject vehicle and the relative position of the preceding vehicle with respect to the subject vehicle, and generate a driving path… Once the driving path is generated, the vehicle may be controlled to be driven within the generated driving path. In other words, using a LKAS and HDAS system, the controller may be configured to operate the vehicle to remain within the generated driving path, thus improving driving safety.” See Oh [0006]) and (“The path prediction performance of the ego vehicle was improved in the proposed method by using radar and IMU sensors for the ACC” See Kim (Section VII, para. 1).

With respect to claim 17, Murray in combination with Kim, as shown in the rejection above, discloses the limitations of claim 12.
The combination of Murray and Kim teaches a vehicle path prediction system using ADAS of claim 12. Murray further teaches wherein the ADAS further comprises an automated response system configured to enforce a corrective action in response to the detected object intersecting with the estimated path and the detected distance being less than a threshold; (“the processor will determine that corrective action and/or the activation of safety devices is appropriate, either to try and avoid the collision with the further vehicle 14, or to minimize the risk of harm to the vehicle occupants as the collision occurs.” [0086], “if the vehicle is predicted to encounter a hazardous situation during the first phase of the trajectory, active braking and/or steering may be triggered.” [0124]) 
a distance of the subject vehicle from the preceding vehicle is less than a second threshold” [0010]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Murray’s vehicle path prediction and Kim’s ADAS with Oh’s threshold because (“the controller 40 may be configured to calculate a trajectory of the preceding vehicle based on the driving speed and the yaw rate of the subject vehicle and the relative position of the preceding vehicle with respect to the subject vehicle, and generate a driving path… Once the driving path is generated, the vehicle may be controlled to be driven within the generated driving path. In other words, using a LKAS and HDAS system, the controller may be configured to operate the vehicle to remain within the generated driving path, thus improving driving safety.” See Oh [0006]). 

With respect to claim 18, Murray in combination with Kim, as shown in the rejection above, discloses the limitations of claim 12.
The combination of Murray and Kim teaches a vehicle path prediction system using ADAS of claim 12. Murray further teaches wherein the ADAS further comprises an automated response system configured to recommend a corrective action in response to the detected object intersecting with the estimated path and the detected distance being greater than a threshold; (“the processor will determine that corrective action and/or the activation of safety devices is appropriate, either to try and avoid the collision with the further vehicle 14, or to minimize the risk of harm to the vehicle occupants as the collision occurs.” [0086], “Similarly, if the predicted trajectory indicates that the vehicle will encounter a hazardous situation during one or more warnings may be provided to the driver (for instance, with visual, audible or haptic warnings, as is known in the art)” [0124]) 
However, Murray does not teach a distance being greater than a threshold but Oh teaches (“the controller may be configured to generate the driving path of the subject vehicle using the average value (c) of the heading angles and the average value (d) of the locations when the speed of the subject vehicle is less than or equal to a first threshold and a distance of the subject vehicle from the preceding vehicle is greater than or equal to a second threshold.” [0010]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Murray’s vehicle path prediction and Kim’s ADAS with Oh’s threshold because (“the controller 40 may be configured to calculate a trajectory of the preceding vehicle based on the driving speed and the yaw rate of the subject vehicle and the relative position of the preceding vehicle with respect to the subject vehicle, and generate a driving path… Once the driving path is generated, the vehicle may be controlled to be driven within the generated driving path. In other words, using a LKAS and HDAS system, the controller may be configured to operate the vehicle to remain within the generated driving path, thus improving driving safety.” See Oh [0006]). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine N Huynh whose telephone number is (571)272-9980. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTINE NGUYEN HUYNH/Examiner, Art Unit 3662                                                                                                                                                                                                        
/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662